77 F.3d 486
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Arthur DERBY, Appellant,v.John LAMBERT;  Horn, C/O;  Mapes, C/O;  Robert Washington;John Emmett, Appellee.
No. 95-1517.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 13, 1996.Filed Feb. 23, 1996.

Before BEAM, LOKEN and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Arthur Derby, an Iowa inmate, appeals the district court's1 adverse grant of summary judgment in his 42 U.S.C. § 1983 suit.   He contended that while he was in disciplinary segregation, defendant prison officials violated his First Amendment rights when they confiscated his rosary because it had an attached plastic crucifix.   The district court stated that Derby's rosary was "essentially the same" as the rosary found to be a security risk in Mark v. Nix, 983 F.2d 138 (8th Cir.1993) (per curiam), and concluded that, as in Mark, defendants' confiscation of a hard plastic crucifix they reasonably believed to be a security risk did not violate Derby's rights.


2
We have examined the parties' submissions, including the rosary and crucifix submitted to the district court by Derby.   We conclude that our decision in Mark controls the outcome of this case.   Because an opinion would thus lack precedential value, we affirm.   See 8th Cir.  R. 47B.



1
 The Honorable Charles R. Wolle, Chief Judge, United States District Court for the Southern District of Iowa